Case 1:20-cv-01349-PKC-RLM Document 1 Filed 03/12/20 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 NEIL ZLOZOWER,

                               Plaintiff,                       Docket No. 1:20-cv-1349

        - against -                                             JURY TRIAL DEMANDED


 METAL INJECTION LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Neil Zlozower (“Zlozower” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Metal Injection LLC (“Metal” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of the rock band Guns N’ Roses, owned and registered by Zlozower, a

professional photographer. Accordingly, Zlozower seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 1:20-cv-01349-PKC-RLM Document 1 Filed 03/12/20 Page 2 of 5 PageID #: 2




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Zlozower is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 660 N.

Sweetzer Avenue, #303, Los Angeles, California 90048.

       6.      Upon information and belief, Metal is a domestic limited liability company

organized and existing under the laws of the State of New York, with a place of business at 6901

62nd Street, #A14, Queens, New York 11385. Upon information and belief, Metal is registered

with the New York State Department of Corporations to do business in New York. At all times

material hereto, Metal has owned and operated a website at the URL: www.MetalInjection.net

(the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Zlozower photographed the rock band Guns N’ Roses (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Zlozower is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 1-867-118.

       B.      Defendant’s Infringing Activities
Case 1:20-cv-01349-PKC-RLM Document 1 Filed 03/12/20 Page 3 of 5 PageID #: 3




       10.     Metal ran an article on the Website entitled Rumor: Steven Adler & Izzy Stradlin

May Show Up For GUNS N’ROSES Reunion. See:

https://metalinjection.net/news/rumors/steven-adler-izzy-stradlin-in-talks-for-guns-n-roses-

reunion. The article featured the Photograph. A screenshot of the Photograph on the Website is

attached hereto as Exhibit B.

       11.     Metal did not license the Photograph from Plaintiff for its article, nor did Metal

have Plaintiff’s permission or consent to publish the Photograph on its Website.\

       12.     Metal has a history of using Plaintiff’s photographs without permission. In 2019,

Plaintiff sued Metal for copyright infringement for using another photograph without permission.

See: Zlozower v. Metal Injection LLC (1:19-cv-2177)

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Metal infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Metal is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       16.     Upon information and belief, the foregoing acts of infringement by Metal have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.
Case 1:20-cv-01349-PKC-RLM Document 1 Filed 03/12/20 Page 4 of 5 PageID #: 4




       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       19.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Metal be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL
Case 1:20-cv-01349-PKC-RLM Document 1 Filed 03/12/20 Page 5 of 5 PageID #: 5




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       March 12, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Neil Zlozower
